NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 21-2874
                                     _____________

            PROFESSIONAL, INC., d/b/a PROFESSIONAL AUTO BODY,
                                             Appellant
                                       v.

               PROGRESSIVE CASUALTY INSURANCE COMPANY

                                    ______________

                      On Appeal from United States District Court
                         for the Western District of Pennsylvania
                             (D. C. Civil No. 3-17-cv-00185).
                  District Court Judge: Honorable Stephanie L. Haines
                                     ______________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                  September 20, 2022
                                   ______________

       Before: CHAGARES, Chief Judge, McKEE and PORTER, Circuit Judges

                            (Opinion filed: October 12, 2022)

                               _______________________

                                      OPINION *
                               _______________________




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Professional, Inc. appeals the district court’s order granting Progressive Casualty

Insurance Company’s motion for summary judgment on its breach of contract claim. We

will affirm.

       Because we write primarily for the parties, we need not repeat the facts and

procedural history of this case. Moreover, the district court has ably summarized the

relevant background. 1

                                             I. 2

       In its careful and well-reasoned opinion, the district court concluded that

Progressive Casualty is not a party to the insurance policies of 101 out of the 103

Assignors who signed authorizations directing Professional to make repairs to their

automobiles. Moreover, as the court explained, for the two assignments where

Progressive Casualty was a party, Professional failed to show the contractual obligations

identified in the policies were breached.

       Professional now argues the district court erred in finding (1) Progressive Casualty

was not the insurer; (2) Professional had not shown that it was not fully compensated for

its labor and repair costs or that it was entitled to compensation for claimed




1
  See Prof’l, Inc. v. Progressive Casualty Ins. Co., No. 3:17-cv-185, 2021 WL 4267497
(W.D. Pa. Sept. 20, 2021).
2
  We have jurisdiction over appeals from all final decisions of the district court under 28
U.S.C. § 1291. Our review of the districts court’s grant of summary judgement is plenary
and applies the same standard as the district court. Sikora v. UPMC, 876 F.3d 110, 113
(3d Cir. 2017).
                                              2
administrative and delay-time costs; and (3) the policies’ no-action clause bars

Professional’s breach of contract of claim involving the repairs to third-party claimants.

       In her detailed and thoughtful opinion, Judge Haines carefully and clearly

explained the reasons for concluding Progressive Casualty is entitled to summary

judgement. First, the underwriting entity, rather than Progressive Casualty, is twice

identified as the insurer on the policies’ declaration pages and the record does not show

that Progressive Casualty acted as the insurer. 3 Nor is compensation at the prevailing

competitive labor rates charged in the area and the costs of replacement parts, as

determined by Progressive Casualty’s breach of the policies’ provisions. Moreover,

Professional has not shown a contractual entitlement to recovery of administrative or

delay time costs. Finally, the unambiguous language of the policies’ “no-action” clause

bars third-party suits against Progressive Casualty until after trial and an entry of

judgment or written agreement of the parties. Neither of those conditions precedent is

satisfied here.

                                             II.

       We can add little to Judge Haines’s discussion or analysis and we will therefore

affirm the district court’s order granting summary judgment in favor of Progressive

Casualty substantially for the reasons as set forth in her opinion.




3
  See Brown v. Progressive Ins. Co., 860 A.2d 493, 498 (Pa. Super. Ct. 2004) (identifying
the applicable factors to determine who is the insurer).
                                              3